DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 7/13/2022, the applicant has submitted an amendment, filed 10/3/2022, amending claims 23, 26, 32-34, 36, 39, 42, adding claims 45-46, cancelling claims 25, 28, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Haddad (US Patent 4,376,404) mandated by the latest amendments.
Response to Arguments
In what follows applicant’s arguments will be addressed in the order presented.
Following a brief overview of the latest amendments on page 11 ¶ 1, in the 2nd ¶ of that page the objection to claim 34 in the previous action is discussed.
Due to the latest amendments, the said objection is withdrawn.
Page 11 the 3rd ¶ discusses the previous 112(b) rejections to claims 36, 39 and 42.
Due to the latest amendments the said rejections are overcome.
The remainder of the remarks argue why the prior art of record fails to teach the latest amendments to claim 23.
Please visit the new office action further in view of Haddad to see how those latest amendments are addressed.
There is however a serious error in one of the comments that needs to be addressed; i.e. on page 12 the last ¶ lines 1-2 it is recited: “Applicant notes that Soffer discloses an audio diode in paragraph 335, not paragraph 305 as asserted by examiner”.
This is completely incorrect: for your convenience a copy of Soffer paragraph 0335 will be shown next; Soffer ¶ 0305 is quoted in the amended claim 23 limitation 6 below:
“[0335] FIG. 12 illustrates a high-level block diagram of the optional audio out switching function 68 according to an exemplary preferred implementation of the present invention. To better illustrate this function other non-related blocks were removed from this drawing”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim’s last limitation is amended to recite: “an audio MUX, receiving user selection of the host selected to be interfaced with said user audio interface from said monitor and control unit, and in response, coupling only said selected host computer interface to said audio filter.
The original disclosure only identifies “AOC” as the only module to “interface” the “said selected host computer”; i.e. see the abstract and spec. ¶ 0042 and 47: “and an audio MUX, receiving user selection of the host selected to be interfaced with said user audio interface from said monitor and control unit, and in response, coupling only said selected host computer interface to said AOC”.
However, the amended claim 23 defines the “audio filter” as one in which “low pass filter is configured to transfer the audio signal to the audio diode”. Here in the original disclosure the only teaching pertaining to “AOC” (“Audio output channel”) which comprises of a “Low-pass filter” (Fig. 3A) indicates the “Audio Diode” to come before the “Low-pass filter”. Therefore, the configuration of Fig. 3A cannot correspond to the claim’s “audio filter”.

Regarding claims 24, 26-27, 29-46 as they depend on claim 23 and as they do not obviate the problem noted in their parent claim 23, they are thus rejected under similar rationale.

Regarding claim 33 the latest amendments recite: “wherein said music bypass switch temporarily allows said audio filter to bypass the lowpass filter”. Nowhere in the entire disclosure including any of the figures one can find either expressly and/or inherently any teaching, and/or suggestion implying any process, or processes to “bypass” the “low pass filter”. 
The following are all the teachings pertaining to “bypass”; spec. ¶ 0052: “In some embodiments the AOC further comprising a music bypass switch, wherein said music bypass switch temporarily allows said AOC to transfer data above said maximum rate comparable to the minimal rate required for reproducing human speech, to a music maximum rate required allow reproducing music sound quality, higher than voice sound quality while said music bypass switch is activated, and wherein said monitor and control unit further comprises: a music ON indicator”. Respectfully there is No mention of “by pass filter” here. The function of “bypass switch” appears to be “transfer data above” a “maximum rate”, and there is no mention of bypassing any data over any module let alone over the “lowpass filter”.
Furthermore, a glance at Figs. 2A module “11” identified as “low pass filter”, and/or Figs. 3AB and 4-7 “Low-pass filter” modules, all show data transfer into it and no bypassing of any data with respect to it. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the risk of malicious data transfer" in the 3rd limitation.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 24, 26-27, 29-46 as they depend on claim 23 and as they do not obviate the problem noted in their parent claim 23, they are thus rejected under similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 29, 32-33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2013/0050084),  in view of Hefetz (US 2014/0172422), and further in view of Haddad (US Patent 4,376,404).
Regarding claim 23, Soffer does teach a secure audio switch (Title: “SCURE KVM SYSTEM” (a secure audio switch), because the “KVM” according to ¶ 0346 sentence 1:  “Host audio output is coupled into the optional audio amplifier or isolated buffer 63 to assure unidirectional audio signal flow from host to KVM” (KVM is used to facilitate audio data flow))
comprising:
a plurality of host computer interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving audio signals from said corresponding host computer (¶ 0050 sentence 1: “provide a secure KVM” (the secure audio switch) “device for supporting a plurality of n host computers” (comprises) “m user displays, user peripheral devices, a keyboard, and a mouse” (host computer interfaces for a plurality of host computers); ¶ 0072 line 3-4: “freeze switch to enable user selection of freeze mode wherein host selected for audio” (and enables user to select a host for audio interfacing));
a user audio interface, for interfacing the secure audio switch with at least one user audio device, wherein said at least one user audio device comprises at least one of a speaker or an earphone (¶ 0302: “Optional audio out switching function 68” (user audio interface) “is coupled to user headset or speakers” (interfacing with a “speaker” and/or “headset” (earphone) user audio device));
a monitor and control unit, for receiving user's selection of a selected one of said plurality of host computer to be interfaced with said user audio interface, and indicating to the user which of said hosts is currently selected to be interfaced with said user audio interface (¶ 0072 line 5: “host selected by the user for KVM interaction” (user to select a host computer for audio interface via secure switch); ¶ 0073 lines 1+:  “further comprising a display” (a monitor) “mountable secure KVM indicator capable of clearly indicating user selected channel” (indicating which host is currently selected by the user; note the “channel” refers to a “host” (¶ 0228 line 4: “user select a channel (or host to interact with”))); and
an audio MUX, receiving user selection of the host selected to be interfaced with said user audio interface from said monitor and control unit, and in response, coupling only said selected host computer interface to said audio filter (¶ 0228 sentence 2: “When the user selects a channel (or host to interact with)” (receiving a user selection of a host for interfacing with a user) “the selection is passed to the video switch or multiplexer 121” (an audio MUX) “to couple the appropriate KVM video input port to the display video output port 17” (couples it to an audio output channel) “connected through a video cable 26 to the user display 2 to  display the user selected video channel” (to the user selected host computer’s “channel”));
An audio filter configured to be coupled to said user audio interface and comprising an audio diode to prevent audio signals from returning from the user audio interface (¶ 0305 lines 7+: “Combined data stream from keyboard host emulator is unidirectional” (forcing data flow only to user interface by) “and passed to data diodes” (a data diode) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM” (which “support[s]” “user displays, user peripheral devices, a keyboard, and a mouse” (audio input channels (AIC) ¶ 0050))) “channel select line/lines 23. If host 6a is selected as shown in the illustration, keyboard and mouse data is passed through data diode 408a to first device emulator 330a”)
Soffer does not specifically disclose:
and a low pass filter with a minimum bandwidth required for reproducing human speech to reduce the risk of malicious data transfer through the audio switch, wherein the audio diode is configured to transfer the audio signal to the user audio interface and the low pass filter is configured to transfer the audio signal to the audio diode.
Hefetz does teach:
and a low pass filter with a minimum bandwidth required for reproducing human speech to reduce the risk of malicious data transfer through the audio switch (¶ 0197 lines 4+: “For example, a band-pass filter” (a low pass filter) “designed to pass only frequencies used in human speech” (to reproduce human speech) “may limit the band-width” (with minimum bandwidth) “available for data transmission over the audio channel” (through audio output channel) “Such band-pass filter may be set, for example, to transmit frequencies between 300 and 3,400 Hz” “and still allows reasonable voice quality of the speech”; ¶ 0205 sentence 1: “Raw signal 1001 enters the filter 1010 where it undertows at least band-pass filtering in band-pass filter 1012, and optionally also squelch filtering 1014 and exit as secure” (the low pass filter “squelch” results in “secure” (reduction of risk of malicious data transfer)) “audio signal 1002”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “coding vocoder” of Hefetz into the “audio out switching function 68” (output channel ¶ 0302) of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to “hinder[]” “data theft” by using “bit-rate” “well below the capabilities of unprotected audio channel” as disclosed in Hefetz ¶ 0058.
Soffer in view of Heffetz do not specifically disclose:
Wherein the audio diode is configured to transfer the audio signal to the user audio interface and the low pass filter is configured to transfer the audio signal to the audio diode.
Haddad do teach:
Wherein the audio diode is configured to transfer the audio signal to the user audio interface and the low pass filter is configured to transfer the audio signal to the audio diode (Col. 10 lines 66+: “An envelope detector 281 in the form of a diode detector is connected to the output of the low band pass filter” (low pass filter is configured to transfer an audio signal to the audio diode) “to rectify the audio signals” (for a user audio interface) “for producing pulsating d.c. signals in the low frequency range”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “diode” to “low pass filter” configuration of Haddad into the respective “diode” and “band-pass filter” of  Soffer in view of Heffetz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Heffetz to “rectify audio signals” as disclosed in Haddad Col. 10 line 67-68 and thus improve quality of the audio directed at a user interface.

Regarding claim 24, Soffer does teach the secure audio switch of claim 23, further comprising: a user audio input interface, for interfacing the secure audio switch with at least one user audio input device, wherein said at least one user audio input device comprises a microphone ( ¶ 0071: “In some embodiments said audio switching” (the secure audio switch interfacing) “or mixing circuitry further comprises a host microphone” (a microphone input device) “input switching function”).
Soffer does not specifically disclose:
an Audio Input Channel (AIC), coupled to said user audio input interface and to said audio MUX, comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AIC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction from said user audio input interface, wherein said audio MUX, further coupling only said selected host computer interface to said AIC.
Hefetz does teach:
an Audio Input Channel (AIC), coupled to said user audio input interface and to said audio MUX, comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AIC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction from said user audio input interface, wherein said audio MUX, further coupling only said selected host computer interface to said AIC (¶ 0038: “One aspect of the invention is to provide an audio security device” (an audio security device audio input channel (AIC) since it is “capable of compressing” “input signal” (claim 1)) “for a computer system comprising: an outgoing coding vocoder capable of receiving outgoing audio signal and capable of compressing” (reducing data leak) “said outgoing audio signal to an outgoing low bit-rate” (to a minimal rate) “digital data indicative of human speech” (required for reproducing human speech) “in said outgoing audio signal; and an outgoing decoding vocoder capable of receiving said outgoing low bit-rate digital data, and capable of decompressing said outgoing low bit-rate digital data to a secure outgoing audio signal” (as part of audio output channel function) “wherein the maximum bit-rate” (such that it corresponds to a maximum rate comparable with) “of said outgoing low bit-rate” (the minimal rate) “digital data is intentionally” (intentionally) “                                                                                                                                                                                                                                   limited to bit rate sufficient for transmitting compressed human speech” (for reproducing human speech) and as Fig. 1 shows the direction of data flow is forced to the audio interface)).
For obviousness to combine Soffer and Hefetz see claim 23.

Regarding claim 29, Soffer does teach the secure audio switch of claim 24, wherein said AIC comprises:
a data diode, forcing audio data flow only to said user audio interface and preventing any data from being transmitted from said user audio interface (¶ 0305 lines 7+: “Combined data stream from keyboard host emulator is unidirectional” (forcing data flow only to user interface by) “and passed to data diodes” (a data diode) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM” (which “support[s]” “user displays, user peripheral devices, a keyboard, and a mouse” (audio input channels (AIC) ¶ 0050))) “channel select line/lines 23. If host 6a is selected as shown in the illustration, keyboard and mouse data is passed through data diode 408a to first device emulator 330a”).
Soffer does not specifically disclose
a low pass filter for intentionally reducing data rate capable of flowing through said AIC.
Hefetz does teach:
a low pass filter for intentionally reducing data rate capable of flowing through said AIC (¶ 0197 lines 4+: “For example, a band-pass filter” (a low pass filter) “designed to pass only frequencies used in human speech may limit the band-width” (to reduce data rate) “available for data transmission over the audio channel” (through e.g. an audio input channel) “Such band-pass filter may be set, for example, to transmit frequencies between 300 and 3,400 Hz and still allows reasonable voice quality of the speech”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band-pass filter” of Hefetz into the “audio out switching function 68” of Soffer (¶ 0302) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to use the “adaptive filter” that “adapts to the specific person currently speaking” as disclosed in Hefetz ¶ 0197 sentence before last.

Regarding claim 32, Soffer does not specifically disclose the secure audio switch of claim 24, wherein said AIC comprises:
an outgoing coding vocoder, for receiving outgoing audio signal from said user audio input interface, and compressing said outgoing audio signal to an outgoing low bit-rate digital data indicative of human speech included in said outgoing audio signal;
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode.
Hefetz does teach:
an outgoing coding vocoder, for receiving outgoing audio signal from said user audio input interface, and compressing said outgoing audio signal to an outgoing low bit-rate digital data indicative of human speech included in said outgoing audio signal (¶ 0054 lines 1-8: “In some embodiments the first computer further having a first input audio channel, and the system further comprises: a microphone” (a user audio input interface generating) “for generating input audio signal” (an audio signal) “an input coding vocoder” (to an outgoing coding vocoder) “capable of receiving input audio signal from said microphone, wherein said input coding vocoder is capable of compressing” (for compressing it to) “the input audio signal to an input low bit-rate” (an outgoing low bit-rate digital data indicative of human speech) “digital data indicative of human speech in said input audio signal”);
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode (¶ 0054 lines 8+: “an input decoding vocoder” (an outgoing decoding vocoder) “receiving said input low bit-rate digital data” (receiving said outgoing low bit-rate digital data) “and capable of decompressing” (to decompress it) “said input low bit-rate digital data to secure input audio signal”(to a secure outgoing audio signal) “wherein the maximum bit-rate of said input low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech” (so that maximum bit-rate of said low bit rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech) “and wherein said input decoding vocoder is capable of transmitting said secure input audio signal to an input audio channel of a computer”).
For obviousness to combine Soffer and Hefetz see claim 23.

Regarding claim 33, Soffer does not specifically disclose the secure audio switch of claim 23, wherein: said audio filter further comprising a music bypass switch, wherein said music bypass switch temporarily allows said audio filter to bypass the lowpass filter.
Hefetz does teach:
the secure audio switch of claim 23, wherein: said audio filter further comprising a music bypass switch (¶ 0040 sentence 1: “In some embodiments the security device further comprises” (the device comprising “Band pass filter” (audio filter) comprises) “a music bypass switch” (a music bypass switch) “and wherein said music bypass switch allows the security device to temporarily transfer data”),
wherein said music bypass switch temporarily allows said audio filter to bypass the lowpass filter (¶ 0110 last 2 lines+: “Activation of music bypass” (said music bypass switch) “may optionally be done by one or few of the following:” ¶ 0111: “Activation of analog switch 243 that directs the analog signal from the input to the output, bypassing” (allows bypassing) “the entire digital circuitry” (e.g., the “Band pass filter” (low pass filter (Fig. 10 module “1014”)); or  ¶ 0112: “Activation of raw digital switch 244 that directs ADC data from ADC 113 to DAC 117, bypassing” (bypassing) “the coding vocoder 214 and decoding vocoder 216” (which comprises of “band-pass filter” (low pass filter) (¶ 0201 lines 3-4)) “and the BR 215”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions associated with “music” (e.g., “music On” “music bypass timer” …etc.) of Hefetz into the “SYSTEM” of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to reproduce “audio content [which] require higher bit rate (such as when music is present)” as disclosed in Hefetz ¶ 0196 lines 11-12 and thus enhance its capabilities to also reproduce music. 

Regarding claim 43, Soffer does teach the secure audio switch of claim 23, wherein said host computer interfaces are USB interfaces (¶ 0045 lines 6+: “Provided is a distributed KVM and peripheral switch where a USB” (USB ports are used for) “keyboard and mouse is emulated to the host interfaces” (host computer interfaces) “of the KVM and peripheral switch and a USB host is emulated to keyboard and mouse interfaces of the KVM and peripheral switch”).

Claim(s) 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz and Haddad, and further in view of Galand (EP 0070949 B1).
Regarding claim 26, Soffer in view of Hefetz and Haddad do not specifically disclose the secure audio switch of claim 23, wherein said low pass filter configured to pass only frequencies between 1 and 1000 Hz.
Galand does teach the secure audio switch of claim 25, wherein said low pass filter configured to pass only frequencies between 1 and 1000 Hz (“Description” “FIG. 1 shows the block diagram of a conventional voice coder (vocoder)” “The voice signal to be coded” “passes through a number of filters comprising” “low-pass filter” “1-1000 Hz for example” (a low pass filter to pass only frequencies between 1 and 1000Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “vocoder” of Galand into the “vocoder” of Hefetz in Soffer in view of Hefetz and Haddad would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Haddad to possess frequency range for “transmitting voice and data signals” for “telephone lines” as disclosed in Galand page 10 lines 15-16.

Regarding claim 30, Soffer in view of Hefetz and Haddad do not specifically disclose the secure audio switch of claim 29, wherein said low pass filter in said AIC configured to pass only frequencies between 1 and 1000 Hz.
Galand does teach the secure audio switch of claim 29, wherein said low pass filter in said AIC configured to pass only frequencies between 1 and 1000 Hz (“Description” “FIG. 1 shows the block diagram of a conventional voice coder (vocoder)” “The voice signal to be coded” “passes through a number of filters comprising” “low-pass filter” “1-1000 Hz for example” (a low pass filter to pass only frequencies between 1 and 1000Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “vocoder” of Galand into the “vocoder” of Hefetz in Soffer in view of Hefetz and Haddad would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Haddad to possess frequency range for “transmitting voice and data signals” “telephone lines” as disclosed in Galand page 10 lines 15-16.

Claim(s) 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz, Haddad and Galand, and further in view of Takeishi Hiroyuki (EP 2 031 902 A2).
Regarding claim 27, Soffer in view of Hefetz, Haddad and Galand do not specifically disclose the secure audio switch of claim 26, wherein said low pass filter configured to pass only frequencies between 20 and 600 Hz.
Takeishi Hiroyuki does teach the secure audio switch of claim 26, wherein said low pass filter configured to pass only frequencies between 20 and 600 Hz (“Description”: “frequency range” “human beings can hear is more or less 20 Hz to 20 KHz. In this range, the band division filters 2a to 2e may, for example, be adjusted to allow bands to pass: Filter 2a: a low frequency band such as from 20 Hz to 200 Hz; Filter 2b: a low-to-intermediate frequency band such as from 200 Hz to 600 Hz” (i.e., filters “2a” plus “2b” together pass only frequencies from 20 to 600 Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band division filters” (low pass filter) of Takeishi Hiroyuki into the “band pass filter” of Hefetz in Soffer in view of Hefetz, Haddad and Galand, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz, Haddad and Galand to “amplify” “audio signals in the respective frequency bands in accordance with gain characteristics” “from” “lowest” “to” “highest sound level of each” “audio signal” as disclosed in Hiroyiki page 10 lines 36-37.

Regarding claim 31, Soffer in view of Hefetz, Haddad and Galand do not specifically disclose the secure audio switch of claim 30, wherein said low pass filter in said AIC configured to pass only frequencies between 20 and 600 Hz.
Takeishi Hiroyuki does teach the secure audio switch of claim 30, wherein said low pass filter in said AIC configured to pass only frequencies between 20 and 600 Hz (“Description”: “frequency range” “human beings can hear is more or less 20 Hz to 20 KHz. In this range, the band division filters 2a to 2e may, for example, be adjusted to allow bands to pass: Filter 2a: a low frequency band such as from 20 Hz to 200 Hz; Filter 2b: a low-to-intermediate frequency band such as from 200 Hz to 600 Hz” (i.e., filters “2a” plus “2b” together pass only frequencies from 20 to 600 Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band division filters” (low pass filter) of Takeishi Hiroyuki into the “band pass filter” of Hefetz in Soffer in view of Hefetz, Haddad and Galand, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz, Haddad and Galand to “amplify” “audio signals in the respective frequency bands in accordance with gain characteristics” “from” “lowest” “to” “highest sound level of each” “audio signal” as disclosed in Hiroyiki page 10 lines 36-37.


Claim(s) 34-42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz and Haddad, and further in view SOFFER3 (US 2015/0356045).

Regarding claim 34, Soffer does teach the secure audio switch of claim 23, wherein: said monitor and control unit further capable of receiving user's selection of a selected one of said plurality of host computer to be interfaced with at least one Human Interface Device (HID), and indicating to the user which of said hosts is currently selected to be interfaced with said HID (¶ 0072 line 4: “host selected by the user for KVM interaction” (user to select a host computer for audio interface to interact with “KVM” (HID)); ¶ 0064: “switching first display to first user selected host” (the “display” (monitor) receiving user’s selection of a host computer)); ¶ 0073 lines 1+:  “further comprising a display” (a monitor) “mountable secure KVM indicator capable of clearly indicating user selected channel” (indicating which host is currently selected by the user; note the “channel” refers to a “host” (¶ 0228 line 4: “user select a channel (or host to interact with”)), 
and the secure audio switch further comprising:
at least one Host Emulator (HE) for connecting said HID, wherein said HID comprises at least one of keyboard or a mouse (¶ 0305 last sentence: “Device emulators” (at least one Host Emulator (HE)) “to emulate standard keyboard and mouse” (to connect to at least one Human Interface Device comprising of keyboard and/or a mouse)),
wherein said HE is for exchanging bidirectional data with said HID (¶ 0305 last sentence: “Device emulators” (the said Host Emulator (HE)) “to” “emulate standard keyboard and mouse” “and converting incoming keyboard and mouse stream into a standard bi-directional host peripheral protocols” (that engage with each other by exchanging bidirectional data)), 
and generating single unidirectional serial output signals representing commands from said HID; a data diode, forcing flow of said single unidirectional serial output signals only in the direction from said HE  (¶ 0305 lines 4+: “Mouse host emulator 411 is coupled to keyboard host emulator 410 passing mouse 4 commands to combine with keyboard 3 commands” (commands from said HID) “Combined data stream from keyboard host emulator is unidirectional” (generated by single unidirectional serial output signals in the direction from said the “host emulator” (HE)) “and passed to data diodes” (using data diodes) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM channel select line/lines 23”) ;
and
a KM MUX, controlled by said monitor and control unit, coupling only one currently selected host computer interface to said data diode (¶ 0228 sentence 2: “When the user selects a channel (or host to interact with)” (receiving a user selection of a host for interfacing with a user) “the selection is passed to the video switch or multiplexer 121” (a KM MUX) “to couple the appropriate KVM video input port” (to couple only the “KVM video” (i.e., that was received from the “data diodes” (¶ 0305)) “to the display video output port 17” “connected through a video cable 26 to the user display 2 to  display the user selected video channel” (to the user selected host computer’s “channel” viewed on the “display” (the said monitor))).
Soffer in view of Hefetz and Haddad do not specifically disclose:
wherein said plurality of host computer interfaces further capable of converting said single unidirectional serial output signals received from said KM MUX  to bidirectional HID commands to be exchanged with the corresponding host computer.
SOFFER3 does teach:
wherein said plurality of host computer interfaces further capable of converting said single unidirectional serial output signals received from said KM MUX  to bidirectional HID commands to be exchanged with the corresponding host computer (¶ 0130: “User keyboard 15 and pointing device 16 are coupled to the Host Emulator (HE) 27 through USB ports 28 and 29. Host Emulator 27 emulating a computer Human Interface Device (HID) USB stack and is used in order to convert” (converting) “the USB signals” (unidirectional serial output signals) “into bidirectional serial signals “ (into bidirectional HID commands) “coupled through lines 26 to the peripheral multiplexer 39” (by a KM MUX) “Host Emulator 27 may be implemented on a microcontroller, ASIC, FPGA or similar device. Peripheral multiplexer 39” “switches the serial signals into first host Device Emulator (DE) 36a or second host Device Emulator 36b. Device emulators 36x are microcontrollers that are programmed to emulate a composite keyboard and mouse USB device”.).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “multiplexer 39” of SOFFER3 into the “multiplexer 121” of Soffer in Soffer in view of Hefetz and Haddad would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Haddad to “implement[]” its “Host Emulator” on a “microcontroller, ASIC, FPGA or similar device” as disclosed in SOFFER3 ¶ 0130 line 8.

Regarding claim 35, Soffer does teach the secure audio switch of claim 34, wherein user's selection of an active host is causing said active host to be selected as both the selected one of said plurality of host computer to be interfaced with said HID, and the selected one of said plurality of host computer to be interfaced with said user audio interface (¶ 0302 lines 4+: “ KVM Channel select line/s 23 preferably controls the audio out switching function 68 host selection” (the “host” “select[ed]” for “KVM” (HID) is the same as the “host” “select[ed]” for “audio out” (audio interface)).

Regarding claim 36, Soffer does teach the secure audio switch of claim 34, wherein user's selection of a selected one of said plurality of host computer to be interfaced with said HID is different than user's selection of the selected one of said plurality of host computer to be interfaced with said user audio interface (¶ 0072: “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface) “is different” (is different) “from host selected by the user for KVM” (from host selected for “KVM” (HID)) “interaction”).

Regarding claim 37, Soffer in view of Hefetz and Haddad do teach the secure audio switch of claim 23, wherein each of said plurality of host computer interfaces is capable of at least:
exchanging bidirectional digital data with the corresponding host computer (Soffer: ¶ 0305 last sentence: “Device emulators”  “to” “emulate standard keyboard and mouse” “and converting incoming keyboard and mouse stream into a standard bi-directional host peripheral protocols” (exchanging bidirectional digital data with host computers)), 
separating audio input data from said bidirectional data (Soffer: ¶ 0072: “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface and thus audio input) “is different” (is separated) “from host selected by the user for KVM” (from “keyboard and mouse” “stream” associated with the “bi-directional host peripheral protocols” (bidirectional data) because according to ¶ 0305 last sentence: “converting the incoming keyboard and mouse stream into standard bi-directional host peripheral protocols such as USB or PS/2”   ).
Soffer in view of Hefetz and Haddad do not specifically disclose: 
and transferring said audio input data to said audio MUX.
SOFFER3 does teach:
and transferring said audio input data to said audio MUX (¶ 0049: “In some embodiments, the audio multiplexor multiplexer” (an audio MUX) “capable of receiving” (receives) “input audio signals” (audio input data) “from said external audio connector and switch said input audio signals between said at least first and second host computers. In some embodiments at least one of said at least a first and a second host interfaces is a wireless interface”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “audio” “multiplexer” functionality of SOFFER3 into the “multiplexer 121” (Soffer ¶ 0228) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Haddad to more efficiently “ Manage audio switching and mixing” as disclosed in SOFFER3 ¶ 0147 line 1.

Regarding claim 38, Soffer does not specifically disclose the secure audio switch of claim 37, wherein each of said plurality of host computer interfaces is further capable of converting said audio input data from digital format to analog signal transferred to said audio MUX.
Hefetz does teach the secure audio switch of claim 37, wherein each of said plurality of host computer interfaces is further capable of converting said audio input data from digital format to analog signal transferred to said audio MUX (¶ 0176: “Audio data is received 882” (for all audio input interfaces)  “in digital or analog or digital form” “The low bit-rate digital data” (digital format) “stream is decoded 888 to voice data in digital or analog form” (is converted to analog) “that is transmitted 890 to the destination” (for transfer to e.g. a multiplexer MUX) “of the audio data”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “analog” and “digital” “ports” of Hefetz into the “SYSTEM” of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to benefit from “Both analog and digital audio ports may be protected. Hardware bit-rate limiter protect the system from software hacking” as disclosed in Hefetz abstract last sentence.

Regarding claim 39, Soffer does not specifically disclose the secure audio switch of claim 38, wherein each of said plurality of host computer interfaces is further capable of receiving analog output signal from said audio MUX, converting said analog audio output signal to digital audio output data, and transfer said digital audio output data to a corresponding computer.
Hefetz does teach the secure audio switch of claim 38, wherein each of said plurality of host computer interfaces is further capable of receiving analog output signal from said audio MUX, converting said analog audio output signal to digital audio output data, and transfer said digital audio output data to a corresponding computer (¶ 0018 last 7 lines: “For high quality channels, larger FE may be achieved. When no noise and no interference are present on the line, the FE may depends on the effective number of bits used in the Digital to Analog Converter (DAC) used for producing the analog signal at the transmitter end” (analog audio output from e.g. an MUX ) “and the Analog to Digital Converter (ADC)” (converted to digital audio output) “used for digitizing the signal at the receiving end of the channel”).
For obviousness to combine Soffer and Hefetz see claim 38.

Regarding claim 40, Soffer in view of Hefetz and Haddad do teach the secure audio switch of claim 34, further comprising:
a plurality of video diodes, each coupled to a corresponding host computer video interface, forcing the flow of said video signals only in the direction from said host computer video interfaces (Soffer: ¶ 0301 lines 13+: “Peripheral selector switch 13 controlled by controller function 20 KVM channel” (e.g. the video channel corresponding to the “KVM channel”) “select line/lines 23 to route just one peripheral data stream through unidirectional” (are provided with data flow which is “unidirectional” (only in the direction from host computer video interfaces) “data diode devices 408a to 408d” (by being coupled to a plurality of video diodes) “into the device emulators 330a to 330d respectively”).
Soffer in view of Hefetz and Haddad do not specifically disclose:
a plurality of host computer video interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving video signals from said corresponding host computer;
a user video interface, for interfacing the secure audio switch with at least one user display;
a video MUX, controlled by said monitor and control unit, for receiving video signals from said video diodes, said video MUX is capable of at least one of: coupling only selected one of said host computer video interfaces with said user video interface, or
combining video signals from at least two host computer video interfaces and send the combined video signal to said at least one user display.
SOFFER3 does teach:
a plurality of host computer video interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving video signals from said corresponding host computer (¶ 0042: “the Docking cradle at least one of said at least a first and a second host interfaces” (a plurality of host computer video interfaces) “comprises an internal video conversion function to convert the native video output format of the corresponding host computer” (for interfacing a corresponding host computer to receive “video output” (video signals)) “into another format to be used inside the docking device”);
a user video interface, for interfacing the secure audio switch with at least one user display (¶ 0043: “the video multiplexer is capable of interfacing with at least one primary display” (interfacing video interface with at least one user display) “and at least one secondary display”);
a video MUX, controlled by said monitor and control unit, for receiving video signals from said video diodes (¶ 0035 last 8 lines: “at least one video multiplexer” (video MUX) “to multiplex display data of said first host computer and said second host computer” (for receiving video data from video diodes) “to at least one display output”),
said video MUX is capable of at least one of: 
coupling only selected one of said host computer video interfaces with said user video interface, or
combining video signals from at least two host computer video interfaces and send the combined video signal to said at least one user display (¶ 0045: “In some embodiments, the video multiplexer” (video MUX) “is a video processor capable of combining video signals” (combines video signals) “from said first host computer with video signals of said second host computer” (from at least two host computer video interfaces)).
For obviousness to combine Soffer in view of Hefetz and Haddad and SOFFER3 see claim 34.

Regarding claim 41, Soffer does teach the secure audio switch of claim 40, wherein: user's selection of an active host is causing said active host to be selected as: the selected one of said plurality of host computer to be interfaced with said HID, the selected one of said plurality of host computer to be interfaced with said user audio interface, and the selected one of said user video interfaces to be coupled with said user video interface (¶ 0302 lines 4+: “ KVM Channel select line/s 23 preferably controls the audio out switching function 68 host selection” (the “host” “select[ed]” for “KVM” (HID) which comprises of “VIDEO” (video interface) is the same as the “host” “select[ed]” for “audio out” (audio interface)).

Regarding claim 42, Soffer does teach the secure audio switch of claim 40, wherein: user's selection of an active host is causing said active host to be selected as: the selected one of said plurality of host computer to be interfaced with said HID, and the selected one of said user video interfaces to be coupled with said user video interface, but the selected one of said plurality of host computer to be interfaced with said user audio interface is different than said active host (¶ 0072: “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface) “is different” (is different) “from host selected by the user for KVM interaction” (from host selected for “KVM” (HID) which comprises of “VIDEO” (video interface) which qualifies it as the active host)).

Regarding claim 44, Soffer in view of Hefetz and Haddad do not specifically disclose the secure audio switch of claim 34, wherein said HE is a USB host emulator.
SOFFER3 does teach the secure audio switch of claim 34, wherein said HE is a USB host emulator (¶ 0130 sentence 1: “User keyboard 15 and pointing device 16 are coupled to the Host Emulator (HE)” (said HE) “27 through USB” (is a USB host emulator) “ports 28 and 29”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “Host Emulator” coupling technique “through USB” of SOFFER3 into the corresponding one of Soffer in view of Hefetz and Haddad would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Haddad to have their  “Device Emulators” (e.g. keyboard, video and mous) “36x may be adapted to operate in different modes to support different connected host computers running different operating systems” as disclosed in SOFFER3 ¶ 0131 last sentence.

Regarding claim 45 Soffer does teach the secure audio switch of claim 34, wherein user’s selection of a selected one of said plurality of host computer to be interfaced with said HID is the same as user’s selection of the selected one of the said plurality of host computer to be interfaced with said user audio interface (¶ 0072: “In some embodiment said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio is different from host selected by the user for KVM interaction” (when “freeze switch” not used, the “host selected for audio” (host selected for audio interfacing) will not be “different” (will be the same) as the “host selected” “for KVM” (host selected for HID); ¶ 0346 sentence 1: “Host audio output is coupled into the optional audio amplifier 63 to assure unidirectional audio signal from host to KVM” (i.e. “Host audio” (host selected for audio) is the same as the “host” for “KVM” (HID)).

Regarding claim 46, Soffer does teach the secure audio switch of claim 40, wherein: user’s selection of an active host is causing said active host to be selected as: the selected one of said plurality of host computer to be interfaced with said HID, and the selected one of said user video interfaces to be coupled with said user video interface (¶ 0302 lines 4+: “ KVM Channel select line/s 23 preferably controls the audio out switching function 68 host selection” (the “host” “select[ed]” for “KVM” (HID) which comprises of “VIDEO” (video interface) and therefore makes this the active host for both “HID” and “video interface”),
but the selected one of said plurality of host computer to be interfaced with said user audio interface is the same as said active host (¶ 0072: “In some embodiment said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio is different from host selected by the user for KVM interaction” (when “freeze switch” not used, the “host selected for audio” (host selected for audio interfacing) will not be “different” (will be the same) as the “host selected” “for KVM” (said active host); ¶ 0346 sentence 1: “Host audio output is coupled into the optional audio amplifier 63 to assure unidirectional audio signal from host to KVM” (i.e. “Host audio” (host selected for audio) is the same as the “host” for “KVM” (the active host)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Farzad Kazeminezhad/
Art Unit 2657
December 7th 2022.